Citation Nr: 9929930	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  96-51 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
status post aortic valve replacement.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1991 to 
September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Montgomery, Alabama.   


REMAND

The VA has a duty to assist the veteran once his claim is 
found to be well grounded. 38 U.S.C.A. § 5107(a)(West 1991 & 
Supp. 1999).  A well-grounded claim is one which is 
meritorious on its own or capable of substantiation.  It need 
not be conclusive, but only plausible.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Although the 
appellant's claim for an evaluation in excess of 30 percent 
is shown to be well grounded, the duty to assist him in its 
development has not yet been fulfilled.

The appellant's service-connected status post aortic valve 
replacement has been evaluated under 38 C.F.R. § 4.104, 
Diagnostic Code 7016.  However, the Board notes that during 
the course of this appeal, the criteria for evaluating 
cardiovascular disorders were changed, effective on January 
12, 1998.  

When a regulation changes during the pendency of a claim for 
VA benefits and the regulation substantively affects the 
claim, the claimant is entitled to resolution of his claim 
under the version of the regulation that is most advantageous 
to him.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
developing the appellant's claim herein, the RO has only 
considered the regulations as they existed prior to January 
12, 1998.  As such, this case must be remanded for the RO to 
adjudicate the appellant's claim for an evaluation in excess 
of 30 percent under the regulations as they exist currently, 
after January 12, 1998.  

Additionally, the Board concludes that, after a thorough 
review of the appellant's claims file, there is insufficient 
information and detail from which to ascertain the current 
nature and extent of the appellant's service-connected status 
post aortic valve replacement.  Specifically, the Board 
observes that the appellant's most recent VA examination, in 
August 1996, is clearly inadequate for the purpose of 
considering the new rating criteria.  See Massey v. Brown, 7 
Vet. App. 204, 208 (1994).  

Under the new rating criteria, more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent, warrants a 60 percent disability rating.  38 C.F.R. 
§ 4.104, Diagnostic Code 7016.  Under 38 C.F.R. § 4.104, Note 
2, one MET (metabolic equivalent) is defined as the energy 
cost of standing quietly at rest and represents an oxygen 
uptake of 3.5 millimeters per kilogram of body weights per 
minute.  That note further indicates that, when the level of 
METs at which dyspnea, fatigue, angina, dizziness or syncope 
develops is required for an evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness or 
syncope may be used.  

In light of the above, the Board observes that in February 
1995, prior to the appellant's March 1995 surgery for an 
aortic valve replacement, the appellant underwent an 
echocardiogram.  At that time, the examining physician noted 
that the appellant's left ventricle was moderately dilated 
with good systolic function.  The examiner further noted that 
the appellant's left ventricle had an estimated ejection 
fraction of 45 to 50 percent.  However, the Board notes that 
although the above echocardiogram shows that the appellant 
had a left ventricular dysfunction prior to his surgery for 
an aortic valve replacement, the appellant's most recent VA 
examination, which occurred in August 1996 after the 
appellant's surgery, is silent in regards to the issue of 
whether or not the appellant currently has a left ventricular 
dysfunction.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request copies of 
clinical records of treatment provided 
the appellant from Hurley W. Knott, M.D., 
in Birmingham, Alabama, and Alfred A. 
Ratcliffe, M.D., in Albertville, Alabama, 
from April 1995 to the present.  
Necessary authorization for release of 
these records should be obtained from the 
appellant.

2.  Thereafter, the RO should schedule 
the appellant for a cardiovascular 
examination to determine the severity of 
his heart disorder.  All indicated 
studies, including a treadmill exercise 
test to obtain objective measurements of 
the level of physical activity, expressed 
in METs, at which cardiac symptoms 
develop, should be obtained and all 
clinical findings reported in detail.  If 
a laboratory determination of METs by 
exercise testing cannot be performed for 
medical reasons, the examiner should 
express an estimate of the level of 
activity (expressed in METs and supported 
by a specific example such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness or 
syncope.  

The examiner should also comment as to 
the following: (a) whether the appellant 
has left ventricular dysfunction, and if 
present, the estimated ejection fraction 
percent, (b) whether there is evidence 
that the appellant has a definitely 
enlarged heart, diastolic murmur, 
elevation of systolic blood pressure, 
and/or arrhythmias, (c) whether the 
appellant is currently having angina, 
and, if so, the severity thereof, (d) 
whether there is evidence that the 
appellant's heart disorder is such that 
more than light manual labor is 
precluded, and (e) whether his heart 
disorder is such that more than sedentary 
employment is precluded.  The examiner 
should support his or her opinion by 
discussing medical principles as applied 
to the specific medical evidence in the 
appellant's claims file.  In order to 
assist the examiner in providing the 
requested information, the claims folder 
must be made available to the physician 
and reviewed prior to the examination.  

3.  Following the above, the RO should 
review the examination report and assure 
that all requested information has been 
provided.  If not, the report should be 
returned to the examiner for corrective 
action.    

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an evaluation in excess of 30 percent for 
status post aortic valve replacement, 
considering both the old and the new 
schedular criteria regarding 
cardiovascular disorders to determine 
which are more favorable to the 
appellant.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.

This is to put the veteran on notice, and in keeping with 
the VA's duty to assist, that the purpose of the examination 
requested in this remand is to obtain information or 
evidence (or both) which may be dispositive of the appeal.  
Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (1998) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












